                            UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                    ___________________________


Christopher M. Alston                                                                 CHAMBERS
U.S. Bankruptcy Judge                                                        United States Courthouse
                                                                                700 Stewart Street, #6301
                                                                                   Seattle, WA 98101
                                                                                       (206) 370-5330

                                          March 5, 2019

Via CM/ECF

Michael J. Gearin
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104

        Re:      In re Northwest Territorial Mint, LLC, Case No. 16-11767

Dear Mr. Gearin:

        At the last hearing on the applications for compensation held on February 1, 2019, the
Court instructed the Trustee and the attorneys to file supplemental declarations to address specific
issues. While the declarations have been filed, certain requested information is missing. Your
declaration does not address the allegation in your March 21, 2017 email to members of the
unsecured creditors’ committee that some members had collaborated with Ross Hansen in
adversity to the interests of the bankruptcy. The declaration of Mark Calvert omits the following
information required by the Court:

   1. The Trustee made payments to Cascade Capital or to himself at least nine times. The
      UST14 in the monthly financial report contains a question, “Did the debtor, or another
      party on behalf of the debtor, make any payments during this reporting month to a
      professional such as an attorney, accountant, realtor, appraiser, auctioneer, business
      consultant, or other professional person?” The declaration does not explain why he
      checked the “no” box in the months he made those payments.

   2. The declaration does not explain why the Trustee reimbursed himself and/or Cascade
      Capital without Court authority in violation of 11 U.S.C. §330(a)(1)(B).

   3. The declaration does not attach copies of emails and attachments sent to Connie Hoff or
      Bob Hoff.

   4. The declaration states that the Trustee had no communications with Richard Bressler from
      March 1, 2017 to present. The Court asked for all communications with Richard Bressler
      or his counsel. If he had no communications with Mr. Bressler’s counsel, Mr. Calvert
      needs to make that clear.




Case 16-11767-CMA          Doc 2038     Filed 03/05/19      Ent. 03/05/19 13:24:33         Pg. 1 of 2
   5. While the declaration identifies the tasks left to do in the case, it does not state why those
      tasks have not yet been accomplished and when the Trustee anticipates completing them.

Please provide supplemental declarations that address these issues no later than 5 p.m. on
Thursday, March 7, 2019.

Also, please provide the grand jury subpoenas referenced in Mr. Calvert’s declaration by
delivering copies to chambers by the same deadline. Thank you.



                                             Sincerely,




                                             The Honorable Christopher M. Alston
                                             U.S. Bankruptcy Judge




Case 16-11767-CMA         Doc 2038      Filed 03/05/19     Ent. 03/05/19 13:24:33       Pg. 2 of 2
